Citation Nr: 0209945	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent 
for lichen planus.

(The issues of entitlement to service connection for coronary 
atherosclerosis, hypertension, and hypertensive 
cardiovascular disease (claimed as heart problems) as 
secondary to service-connected lichen planus, will be 
addressed in a future decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active duty for training with the Armed 
Forces on August 14, 1949, to August 28, 1949; August 20, 
1950, to August 28, 1950; August 19, 1951, to September 2, 
1951; August 10, 1952, to August 24, 1952; March 5, 1953, to 
July 1, 1953; August 16, 1953, to August 30, 1953; August 15, 
1954, to August 29, 1954; and August 14, 1955, to August 28, 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Albuquerque, 
New Mexico, Regional Office of the Department of Veterans' 
Affairs (VA).  The RO granted the veteran's claim of 
entitlement to service connection for lichen planus and 
awarded a noncompensable rating evaluation effective from 
September 25, 1989.  

During the pendency of this appeal, by rating action dated in 
December 1997, the Phoenix, Arizona, Regional Office (RO) 
determined that the May 1995 rating decision was clearly and 
unmistakably erroneous with respect to the effective date of 
the grant of service connection for lichen planus.  The RO 
determined that the veteran was entitled to an increased 
evaluation of 10 percent for his service-connected lichen 
planus, effective as of September 11, 1989.

In November 2000 the RO denied entitlement to service 
connection for hypertension, coronary atherosclerosis, and 
hypertensive cardiovascular disease as secondary to service-
connected lichen planus.

By rating action dated in December 2001, the RO determined 
that the veteran was entitled to an increased evaluation of 
30 percent for his service-connected lichen planus, effective 
as of September 11, 1989.

The case is now before the Board for appellate review.

The Board is undertaking additional development on the issues 
of entitlement to service connection for coronary 
atherosclerosis; hypertension, and hypertensive 
cardiovascular disease (claimed as heart problems) as 
secondary to service-connected lichen planus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing these issues.


FINDING OF FACT

Lichen planus is manifested by a typical psoriasis from a 
lesion with erythema and overlying scaling.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for lichen planus have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.20, 4.118, Diagnostic Codes 7806, 7816, 7899 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran has submitted several treatment reports related 
to his service-connected  lichen planus.  Among these is a 
private medical record dated in May 1991.  It shows that the 
veteran was said to be suffering from a stress-related form 
of neurodermatitis and a fungus infection on his feet.  The 
prognosis of the rash was that it would recur throughout his 
life directly in proportion to stress.  

VA outpatient treatment records dated in March 1995 show that 
the veteran was noted to have multiple lichenoid papules on 
the legs (with white surface).  He had reported that he had a 
rash on his lower extremities on and off for the past 40 
years.

A VA dermatology report dated in June 1995 shows that the 
veteran was being followed up for lichen planus to the lower 
extremities.  Examination revealed improved areas of 
scattered lesions all less than 0.5 cm, with no scaling or 
excoriations.  There were also a few lesions on both hands, 
cheeks and nose, all less than 0.5 cm, as well.  The 
veteran's penis also revealed minimal areas of lesions and 
pigmentation.  

A VA outpatient treatment record dated in November 1995 
showed that the veteran had slightly scaly papules of the 
bilateral dorsal feet and left hand in a linear arrangement. 

A VA medical record dated in March 1996 reveals that the 
examiner described the veteran's lichen planus as well-
controlled on topical steroids.  Physical examination 
revealed hyperpigmented flat macular scars, especially of the 
thighs and pre-tibial areas.  These flat macular scars were 
also shown on the veteran's body, chest, and arms.  The 
examiner advised the veteran to continue the topical steroids 
and return in six months for follow up.

VA outpatient treatment records dated in December 1996 show 
that the veteran was seen with reported "creepy crawling 
feeling" of the skin.  There was no diagnosis.  In May 1997, 
he reported at the VA Podiatry Clinic having tender feet 
secondary to psoriasis.  A history of psoriasis was shown. 

A VA dermatology consult dated in June 1997, shows that upon 
physical examination, the veteran had only a few spots on the 
leg and penis and was to continue using hydrocortisone. 



A VA dermatology examination report dated in January 1998, 
shows that the veteran reported use of creams, and that while 
the rash had almost disappeared, the itching persisted.  
Physical examination revealed that there were many discreet 
erythematous papules, some crusted, on all surfaces of the 
thighs.  All other areas were clear.  The diagnosis was 
history of lichen planus since 1953.  A VA nurse's note, also 
dated in January 1998, showed no skin problems.

In February 1998, the veteran reported painful and itching 
thighs.  The provisional diagnosis was dermatitis, and he was 
referred for consult.  There were no objective findings 
noted.  

A VA dermatology evaluation report dated in June 1998, 
reveals that the veteran denied any skin problems.  Follow-up 
showed he had a few small purple plaques on the legs and 
shins.  The assessment was lichen planus, and he was to 
continue to use cream.

Statements from the veteran received in March 2000, and in 
May 2000, show that he had been on hypertensive medications 
since 1973, and that he reported that his lichen planus was 
aggravated by stress.

A VA examination dated in May 2000, shows that the examiner 
noted a typical psoriasis from a lesion on the right knee 
with erythema and overlying scaling.  There were other 
lesions, psoriasis noted about the knee, right lower leg and 
dorsa of the hands, as well as, lesions consistent with 
lichen planus, especially on the dorsum of the left foot.  
The impression was lichen planus and psoriasis.  Photographs 
were included with the report.

A lay statement from the veteran's spouse was submitted in 
June 2000.  She asserted that he had been experiencing 
itching, stinging, burning and exfoliation of the hands.  She 
also reported that he picked at his hands all the time. 

A lay statement from the veteran's representative, also dated 
in June 2000, shows it was asserted that he was observed in 
the office picking at the scabs on his hands.  The veteran 
had reported using ointments and tweezers to keep his hands 
presentable to the public.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

CAVC has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran's service-connected lichen planus, which has been 
characterized as manifested by psoriasis, is currently rated 
as 30 percent disabling pursuant to Diagnostic Code 7816 
which provides the rating criteria for psoriasis.  
Disabilities manifested by psoriasis are rated by analogy 
under Diagnostic Code 7806, which provides the criteria for 
rating a disability manifested by eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.

Pursuant to Diagnostic Code 7806, a noncompensable rating 
evaluation is appropriate where there is slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  



A 10 percent evaluation is warranted when the disability is 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  

To attain a rating of 30 percent, the disability must be 
manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement.  

A maximum 50 percent is appropriate when the disability is 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant.  A Note to 38 C.F.R. § 4.118 
provides that the most repugnant conditions may be submitted 
for central office rating with several unretouched 
photographs. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).


Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Albuquerque, New Mexico; VA Medical Center in 
Phoenix, Arizona; VA Medical Center in Tucson, Arizona; VA 
Medical Center in Las Vegas, Nevada; the Deer Valley Family 
Practice, Phoenix, Arizona; and the New Mexico Heart 
Institute, Albuquerque, New Mexico.  The veteran had also 
indicated treatment by GKR, MD; DRM, JR., MD; DS, RN; and TW, 
RN.  

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

The notes that in the December 2002 supplemental statement of 
the case the RO provided the provisions of the new law to the 
veteran which it considered in its most recent review of the 
benefit sought on appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The veteran's service-connected lichen planus disability is 
currently rated as 30 percent disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7816, which would be consistent with 
findings of psoriasis.  As indicated above, the veteran's 
disability is rated by analogy under Diagnostic Code 7806 
which provides the criteria for the evaluation of eczema.  

The evidence in this case shows that the veteran's service-
connected lichen planus has been manifested by many discreet 
erythematous papules, some crusted, on various surfaces of 
his body.  The condition has apparently been painful and 
itchy, despite his use of various creams and medications. 

The May 2000 VA examination showed a typical psoriasis from 
lesions with erythema and overlying scaling consistent with 
psoriasis and lichen planus.  The photographs which were 
submitted demonstrated minimal erythema and small scales, but 
none were productive of permanent disfigurement or damage to 
the face.  There were no significant areas of seborrhea, 
scaling, or lichenification.

Taking into consideration the criteria of Diagnostic Code 
7806, the veteran's symptoms, at most, more closely 
approximate a disability manifested by constant exudation or 
itching, or extensive lesions, or marked disfigurement, which 
would be indicative of a 30 percent evaluation.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806.

There is, however, no evidence that the condition causes 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant.  
The color photographs submitted in May 2000 reflected only 
small, isolated, patches of dark pink and red spots along the 
veteran's feet, legs, arms, hands, torso, and forehead.  The 
photographs show that the condition does not cause 
disfigurement, and the lesions are not extensive.  
Accordingly, none of the criteria for a 50 percent evaluation 
are met.  The symptoms of exudation, exfoliation, and itching 
that the veteran experiences on flare-ups of the condition 
are contemplated within the currently-assigned 30 percent 
evaluation.  

Finally, there is no evidence that this disability has been 
more than 30 percent disabling during any period of time 
since the effective date of service connection. Fenderson, 12 
Vet. App. at 119 ("staged ratings" to be considered in 
initial rating cases).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 30 percent 
for lichen planus.  See Gilbert, supra.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulations as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for assignment of an 
extraschedular evaluation, but did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
lichen planus.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased initial rating evaluation for 
lichen planus, currently evaluated as 30 percent disabling, 
is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

